DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/29/2022 has been entered. Claim 1 has been amended and claim 2 has been cancelled. Therefore, claims 1 and 3-7 are now pending in the application.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Ebuchi et al. (US – 2013/0001036 A1) discloses Electromagnetic Engagement Apparatus (operations of a hybrid vehicle in which an electromagnetic engagement apparatus [0056]) comprising:
an inductor (7, Fig: 1-3), formed so that a drive axle (5, Fig: 1-3) penetrates through a center portion of the inductor (Fig: 1-3);
a plurality of springs (4a, 4b, Fig: 1-3) inserted into holes defined in the inductor (Fig: 1-3);
an armature (8, Fig: 1-3), in a disk shape (Fig: 1-3), provided to contact the spring (Fig: 1-2) and operated by the inductor to generate a first braking force [0045];
a friction disk (9, Fig: 1-3) mounted on a side of a motor (Fig: 1-3); and
a brake member (10, 11, Fig: 1-3) disposed between the motor and the friction disk (Fig: 1-3), and
wherein the brake member (10, 11, Fig: 1-3) operates the friction disk to provide the second braking force ([0045], Fig: 1-3).
However, prior art fails to disclose wherein when the first braking force due to the operation of the armature is released, a second braking force is generated by operating the friction disk toward the armature.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 3-7 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657